Citation Nr: 9900057	
Decision Date: 01/05/99    Archive Date: 01/12/99

DOCKET NO.  95-20 066	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines




THE ISSUES

1.  Entitlement to a disability rating in excess of 60 
percent for diabetes mellitus.

2.  Entitlement to a disability rating in excess of 40 
percent for degenerative joint disease of the lumbar spine.




ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1969 to March 
1991.

Service connection was granted for diabetes mellitus in a 
September 1992 rating decision.  The veteran was subsequently 
awarded service connection for degenerative joint disease of 
the lumbar spine in a November 1992 rating decision.

This matter is before the Board of Veterans Appeals (Board) 
on appeal from a December 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines, which confirmed and continued the then 
assigned disability ratings of 20 percent for diabetes 
mellitus and 10 percent for the degenerative joint disease of 
the lumbar spine.  The RO subsequently increased the 
disability ratings to 60 percent for the diabetes mellitus, 
and to 40 percent for the degenerative joint disease of the 
lumbar spine.  In March 1998, the RO sent the veteran 
correspondence inquiring whether he was satisfied with these 
increased ratings, in which case his appeal would be 
withdrawn.  He responded that he was not satisfied with 
either of the above disability ratings.

The veteran originally requested a Travel Board hearing in 
conjunction with this appeal.  However, this hearing request 
was withdrawn in March 1998.  38 C.F.R. § 20.702(e) (1998).



CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that the severity of his diabetes 
mellitus and the degenerative joint disease of the lumbar 
spine are more disabling than contemplated by the current 
disability ratings.  Therefore, he believes that he is 
entitled to increased disability ratings for both conditions.




DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against a disability rating in excess of 60 
percent for the veterans diabetes mellitus.  It is also the 
decision of the Board that the evidence supports a disability 
rating of 60 percent for the veterans degenerative joint 
disease of the lumbar spine.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Although the veterans diabetes mellitus has resulted in 
a restricted diet and restriction in his activities, the 
medical evidence shows that it is rare for him to have an 
episode of ketoacidosis or hypoglycemic reaction.  
Furthermore, the veteran sees his diabetic care provider 
every 60 days, and there is no evidence that he has been 
hospitalized due to his diabetes mellitus.

3.  The veterans degenerative joint disease of the lumbar 
spine is manifest by severe loss of motion on forward 
flexion, daily episodes of incapacitating pain lasting from 
three (3) to four (4) hours, muscle spasm, tenderness, and 
left radiculopathy at L4, L5, and S1.




CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 60 
percent for diabetes mellitus have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.1, 4.2, 4.3, 4.7, 
4.119, Diagnostic Code 7913 (Before and after June 6, 1996).

2.  The criteria for a disability rating of 60 percent for 
degenerative joint disease of the lumbar spine have been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Code 
5003, 5292, 5293, 5295 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Background.  The veteran was granted service 
connection for diabetes mellitus in a September 1992 rating 
decision.  He was subsequently awarded service connection for 
degenerative joint disease of the lumbar spine in a November 
1992 rating decision.

The veteran submitted his current increased rating claims to 
the RO in April 1994.  At the time, his diabetes mellitus was 
assigned a 20 percent disability rating, and the degenerative 
joint disease was assigned a 10 percent rating.

VA treatment records were obtained that covered the period 
from October 1992 to May 1994.  These records show the 
veteran was treated on numerous occasions for his diabetes 
mellitus.  He was diagnosed with diabetes mellitus in 1984, 
and had been receiving oral hypoglycemics since that time.  
There was no mention that the veteran was given insulin for 
this condition.  In January 1993 and on subsequent dates the 
veterans diabetes mellitus was assessed as poorly 
controlled.  With respect to his back, it was noted in April 
1994 that the veteran had tenderness of the lumbosacral 
spine.

In a June 1994 rating decision, the RO denied a disability 
rating in excess of 20 percent for the veterans diabetes 
mellitus.  The RO noted that the current evaluation was 
compatible with moderate diabetes with moderate insulin or 
oral hypoglycemic agent dosage, and restricted diet, without 
impairment of health or limitation of activity.  Since the 
veteran did not need any large insulin dosage and 
complications were not reported, no increase was warranted.

The veteran reiterated his desire for increased ratings of 
his service-connected disabilities in December 1994.  
Additional VA treatment records were obtained that covered 
the period from February to December 1994.  These records 
show that the veteran was treated on several occasions for 
his diabetes, and that several medications were prescribed 
for the condition.  With respect to his back disorder, he was 
evaluated by the orthopedic rehab clinic in June 1994.  At 
that time, the veteran reported that he experienced back pain 
especially when waking up and getting up from a sitting 
position.  An X-ray of the lumbosacral spine showed minimal 
degenerative discospondylosis, unchanged in appearance since 
October 1992.  The veteran was advised on range of motion and 
back strengthening exercises.

In a December 1994 rating decision, the RO confirmed and 
continued the then assigned disability ratings of 20 percent 
for the veterans diabetes mellitus and 10 percent for 
degenerative joint disease.  With respect to the diabetes 
mellitus, the RO found that no increase was warranted as 
there was no evidence to show that the condition required 
large doses of insulin, restricted diet, and careful 
regulation of activities such as avoidance of strenuous 
occupational and recreational activities.  Regarding the 
degenerative joint disease, the RO found that there was no 
indication that limitation of motion had worsened to a 
moderate or severe degree, and that no changes were noted in 
the X-ray of the spine.  Thus, no change was warranted in the 
assigned disability rating.  The veteran appealed this 
decision to the Board.

Additional VA treatment records were obtained that covered 
the period from December 1994 to March 1996.  These records 
show that the veteran was treated on several occasions for 
complaints of back and joint pain.  These complaints of pain 
were attributed to degenerative joint disease and arthritis.  
The veteran was also treated for diabetes mellitus, which was 
noted to be poorly controlled in March 1996.

Also on file are private medical records from the CVL 
Physical Medicine and Rehabilitation Clinic that covered the 
period from April 1995 to June 1996.  An April 1996 Rehab 
Summary noted complaints of pain in the left hip and the 
lumbar area, among other things.  The veteran reportedly 
first experienced this pain nine (9) years earlier, at which 
time he was diagnosed with arthritis.  His rehab goal was to 
relieve his pain and resume his normal activities, which 
included regular work outs in the gym.  He also reportedly 
liked to play volleyball, and it was noted that he used to go 
jogging and bicycling.  Moreover, he was fully independent in 
all aspects of his activities of daily living, but 
experienced difficulty in ambulation, and required assistance 
in dressing.  Ranges of motion for the upper and lower 
extremities were within normal limits, except for his right 
shoulder and left hip flexion.  The diagnosis was 
degenerative joint disease with discospondylosis of the 
lumbar spine, and adhesive capsulitis right shoulder.  It was 
recommended that his back pain be treated through a health 
maintenance program, which included a TENS unit.

The RO then obtained additional VA treatment records that 
covered the period from March to July 1996.  These records 
show treatment on various occasions for, among other things, 
diabetes mellitus, back pain and right shoulder pain.

An examination report from the CVL clinic dated in September 
1996 is also of record.  Among other things, the veteran was 
found to have loss of motion of the right shoulder on all 
planes, as well as with his lumbar and left hip flexion.  He 
also had palpable nodules on the left lumbar area, postural 
and gait deviation, and partial dependency in his activities 
of daily living including bathing and dressing.  Postural 
analysis included a finding of exaggerated lumbar lordosis.  
Diagnosis was again of degenerative joint disease with 
discospondylosis of the lumbar spine, and adhesive capsulitis 
right shoulder.  Furthermore, it was recommended that the 
veteran should refrain from performing any activities that 
would put undue stress on the lower back and right shoulder.  
A continuation of physical therapy treatment was highly 
recommended.  The veteran was not advised to return to work 
because of frequent complaints of pain.

Also of record are private medical reports from the Makati 
Medical Center, dated in November 1996.  An electromyographic 
examination showed denervation of the left paraspinal at L5-
S1, and possible denervation of L4.  It was determined that 
these findings showed radiculopathy at these levels in 
addition to the polyneuropathy seen on nerve conduction 
studies.  Moreover, the results of the nerve conduction 
studies were found to be compatible with a diabetic 
polyneuropathy.

The veteran underwent various VA examinations in October 
1996, including examinations of his diabetes mellitus, hips, 
spine, and peripheral nerves.

On the VA diabetes mellitus examination it was noted that the 
veteran had been a known diabetic since 1984, and that he was 
started on insulin in January 1996.  His current medications 
included Humulin, glucophage, Feldene, and Lopid.  It was 
also noted that the veteran was on a diabetic diet.  The 
examiner found that the veteran was negative for ketoacidosis 
or hypoglycemic reactions, and that there had been no loss of 
weight or strength since the last examination.  However, he 
was positive for anal pruritus.  Regarding daily insulin 
requirements, it was noted that the veteran took Humulin at 
least once a day.  Blood sugar was 198.5 mg/dl, and blood 
pressure was 130/80.  

On the VA hips examination, the veteran reported pain in both 
hips on rotation, abduction, and flexion.  Also, he 
reportedly experienced pain in his back and hips after 
walking 1 kilometer.  The examiner found that the veteran 
could not tolerate any probing on the day of examination, as 
the veteran experienced pain in his back and abdomen after 
standing for 30 minutes.  Diagnosis was of discospondylosis 
and degenerative arthritis.  It was noted that normal hip 
joints were shown on X-ray.

On the VA spine examination it was noted that the veteran 
wore a back brace.  Range of motion was as follows: forward 
flexion from zero to 70 degrees; backward extension from zero 
to 25 degrees; left and right lateral flexion were both from 
zero to 30 degrees; and left and right rotation were both 
zero to 25 degrees.  It was noted that the veteran exhibited 
muscle spasm on forward flexion, and that there was pain on 
movement of the spine.  The diagnoses included 
discospondylosis and degenerative arthritis.

The VA peripheral nerves examination diagnosed diabetic 
polyneuropathy and left radiculopathy at L4, L5, and S1.

Following these examinations, the RO increased the evaluation 
of the veterans diabetes to 40 percent, and the veterans 
arthritis to 20 percent, in a December 1996 Supplemental 
Statement of the Case and concurrent rating decision.  These 
new ratings were both effective December 7, 1994.  In regard 
to the diabetes mellitus, the RO found that an increased 
rating was warranted for the complication of polyneuropathy.  
The next higher disability rating of 60 percent was not 
warranted in the absence of ketoacidosis and hypoglycemic 
reactions and other complications of diabetes which required 
hospitalizations.  

The veteran underwent a VA general medical examination in 
December 1996.  The medical history noted that the veteran 
was diagnosed with diabetes mellitus in 1984, that he was 
initially on oral hypoglycemics, but was now took Humulin 
twice daily.  It was also noted that he had a tympanoplasty 
of the left ear, and an appendectomy in 1974.  There were no 
other previous hospitalizations or previous surgeries.  
Diagnoses included diabetes mellitus and degenerative 
arthritis of his spine and joints.  Moreover, the examiner 
opined that the veterans degenerative arthritis of the 
lumbosacral spine prevented him from bending and lifting 
heavy objects.  He also experienced pain on prolonged sitting 
and standing.  It was also opined that the veterans back and 
right shoulder pain could hamper him in his work environment, 
and that the nagging pain of these joints would make him 
uncomfortable and unproductive in his work.  Additionally, 
undue stress from pain or in the work environment could 
increase his blood sugar, thus aggravating his diabetes 
mellitus.

Additional VA treatment records were obtained that covered 
the period from August 1996 to May 1997.  These records show 
treatment on various occasions for diabetes mellitus and 
degenerative joint disease.

In a June 1997 Supplemental Statement of the Case and 
concurrent rating decision, the RO confirmed and continued 
the 40 percent disability rating for the diabetes mellitus.  
Additionally, the RO assigned separate ratings for the 
veterans arthritis of multiple joints including his lumbar 
spine, right and left shoulders, hips, and hands.  A 
disability rating of 20 percent was assigned for the 
arthritis of the lumbar spine based upon moderate limitation 
of motion.

In September 1997, the veteran submitted private medical 
records dated from July to September 1997.  These records 
show consultation with respect to the veterans degenerative 
joint disease.  He was found to have pain, Grade II 
tenderness, and spasm in both paralumbar areas.  It was also 
noted that the veteran had dependency with respect to his 
activities of daily living.

VA treatment records were subsequently obtained that covered 
the period from May to October 1997.  These records show 
treatment for diabetes mellitus with neuropathy, degenerative 
joint disease, and a depressive disorder.

A VA compensation and pension examination was accorded to the 
veteran in November 1997 for his diabetes mellitus.  It was 
noted that the veterans C-file had been reviewed, and that 
he had been a known diabetic since 1984.  The veteran had no 
recent hospitalizations due to his diabetes.  The examiner 
noted that it was rare for the veteran to have ketoacidosis 
or hypoglycemic reactions.  Also, he was on a diabetic diet, 
and he could not engage in various activities.  With respect 
to visual problems, he reported that he had to change his 
contact lenses every two years.  The veteran reportedly saw 
his diabetic care provider every sixty (60) days.  Regarding 
vascular or cardiac symptoms, he reported chest pains.  He 
was apparently taking Humulin twice a day, as well as the 
medication glucophage.  He also reported a general body 
malaise.  On examination, the veterans blood pressure was 
154/74.  Recorded blood sugar was 246.7 mg/dl; glucose was 
3+: and protein was negative.  Overall diagnosis was diabetes 
mellitus, uncontrolled with peripheral neuropathy and 
diabetic neuropathy.

A VA spine examination was also conducted in November 1997.  
At this examination, the veteran complained of progressive 
and frequent lumbosacral pains during the past year.  He 
reported that he experienced pain on prolonged sitting and 
standing.  Also, he reported that he could no longer engage 
in his usual exercise activities like jogging and riding a 
stationary bike because of pain and fatigue.  His treatment 
included the medication Naprosyn, and a TENS unit.  It was 
also noted that he used a back brace.  There were no side 
effects, and the veteran noted relief with the Naprosyn.  The 
veteran described his back pain as severely disabling, 
occurring every day, and lasting for 3 to 4 hours.  This pain 
occurred on prolonged sitting or walking long distances.  
There had been no injury or surgery with respect to his back 
condition.  Regarding the effect on occupational and daily 
activities, it was noted that the veteran usually stayed in 
the house because of flare-ups.  On examination, the 
veterans range of motion was as follows: forward flexion 
from zero to 20 degrees; backward extension from zero to 40 
degrees; internal flexion from zero to 40 degrees; right 
rotation from zero to 30 degrees; left rotation from zero to 
35 degrees.  Further, it was noted that the veteran exhibited 
pain at 20 degrees of forward flexion.  The examiner found 
objective evidence of spasms and tenderness with respect to 
the lumbosacral muscles.  Diagnosis was of degenerative 
discospondylosis and arthritis of the lumbosacral spine.

A re-evaluation of the veteran was conducted in November 1997 
at the Olongapo Physical Medicine and Rehab Clinic.  Among 
other things, the veteran complained of pain in both 
paralumbar areas.  It was noted that the veteran was 
ambulatory without assistive device, alert, coherent, 
cooperative, mesomorph, with positive postural deviation.  
There was Grade I tenderness on both paralumbar areas, and 
muscle spasm on the left hip area.  The veterans sensation 
was found to be 100 percent intact all body parts as to light 
touch, pain and pressure.  With respect to postural analysis, 
the veteran was found to have slight thoracic kyphosis.  It 
was also determined that the veteran was partially dependent 
with min. +1 assist in all aspects of his activities of 
daily living as to bed mobility, transfers, self-care, and 
toiletting.  Continued physiotherapy was recommended.

In a January 1998 rating decision, the RO increased the 
disability rating for the veterans diabetes mellitus to 60 
percent, effective April 18, 1994, based on an earlier claim 
and continuous prosecution of claim.  Additionally, it was 
noted that the criteria for evaluation of diabetes mellitus 
had been changed, and that the 60 percent rating was awarded 
pursuant to the new criteria.  

The RO confirmed and continued the assigned 20 percent rating 
for the veterans degenerative joint disease of the lumbar 
spine in the January 1998 rating decision.  However, in a 
June 1998 Supplemental Statement of the Case and concurrent 
rating decision, increased the assigned disability rating to 
40 percent, effective April 18, 1994.  This increased rating 
was made in consideration of his functional loss due to pain 
as required by 38 C.F.R. § 4.40.  Furthermore, the June 1998 
rating decision found that the January 1998 rating decision 
was clearly and unmistakably erroneous for not assigning the 
40 percent rating.  The RO also determined that the veteran 
was not entitled to an extraschedular evaluation under 
38 C.F.R. § 3.321(b)(1), as there was no evidence that the 
veterans osteoarthritis of the lumbar spine was unusual, or 
required frequent periods of hospitalization, or caused 
unusual interference with work other than that contemplated 
within the schedular standards.

Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which or two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of use-
fulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40. Inquiry must also made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint. Crepitation either in the 
soft tissues such as the tendons or ligaments, or crepitation 
within the joint structures should be noted carefully as 
points of contact which are diseased.  38 C.F.R. § 4.59.

The degree of impairment resulting from a disability is a 
factual determination and the Boards primary focus in such 
cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  With regard to the 
veterans request for an increased schedular evaluation, the 
Board will only consider the factors as enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 
628 (1992).

Analysis.  In general, a veterans claim of increasing 
severity of a service-connected disability establishes a 
well-grounded claim for an increased evaluation.  Proscelle 
v. Derwinski, 2 Vet.App. 629 (1992).  The veteran has 
asserted that both his diabetes mellitus and degenerative 
joint disease of the lumbar spine are more disabling than 
contemplated by the current evaluations.  Therefore, his 
claims for increased evaluations are well-grounded.  The VA 
has obtained medical records from health care providers who 
have treated the veteran, and has had him examined on several 
occasions.  No further assistance to the veteran is required 
to comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).

Diabetes Mellitus.  For evaluation of diabetes mellitus prior 
to June 6, 1996, a 40 percent rating is warranted for 
moderately severe disease, requiring large insulin dosage, 
restricted diet, and careful regulation of activities, i.e., 
avoidance of strenuous occupational and recreational 
activities.  A 60 percent rating is warranted for severe 
diabetes mellitus with episodes of ketoacidosis or 
hypoglycemic reactions, but with considerable loss of weight 
and strength and with mild complications, such as pruritus 
ani, mild vascular deficiencies, or beginning diabetic ocular 
disturbances.  A 100 percent rating is warranted for 
pronounced, uncontrolled disease, that is, with repeated 
episodes of ketoacidosis or hypoglycemic reactions, 
restricted diet, and regulation of activities, with 
progressive loss of weight and strength or severe 
complications.  38 C.F.R. § 4.119, Diagnostic Code 7913 
(effective prior to June 6, 1996).

For evaluation of diabetes mellitus effective June 6, 1996, a 
40 percent rating is warranted for diabetes mellitus 
requiring insulin, restricted diet and regulation of 
activities.  For diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated, a 60 percent rating is 
warranted.  For diabetes mellitus requiring more than one 
daily injection of insulin, restricted diet, and regulation 
of activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated, a 100 percent rating is warranted.  38 C.F.R. § 
4.119, Diagnostic Code 7913 (effective June 6, 1996).

In the instant case, the Board is of the opinion that the 
veteran is not entitled to a disability rating in excess of 
60 percent under either the new or the old criteria.  While 
it is true that the veterans diabetes mellitus has resulted 
in restricted diet and activities, and daily doses of 
medication, the November 1997 VA examiner found that it was 
rare for the veteran to have an episode of ketoacidosis or 
hypoglycemic reaction.  Furthermore, the veteran reported at 
that time that he had to see his diabetic care provider every 
60 days.  Moreover, while the VA medical records show that 
the veteran was treated on numerous occasions for his 
diabetes mellitus, there is no evidence of record showing 
that the veteran has ever been hospitalized for the 
condition.  The Board notes that the veteran did report a 
general body malaise at the November 1997 examination.  
However, for the reasons stated above, the Board finds that 
the veteran does not meet or nearly approximate the criteria 
for the next higher disability rating of 100 percent under 
the provisions of Diagnostic Code 7913 both before and after 
June 6, 1996.

Degenerative Joint Disease of the Lumbar Spine.  The RO 
evaluated this disorder pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003-5292.

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.

Diagnostic Code 5292 provides for the evaluation of 
limitation of motion of the lumbar spine.  When the 
limitation of motion of the lumbar spine is slight, a 10 
percent rating is provided.  When the limitation of motion is 
moderate, a 20 percent rating is provided.  When the 
limitation of motion is severe, a rating of 40 percent is 
warranted.

Diagnostic Code 5293 provides for evaluation of 
intervertebral disc syndrome.  Intervertebral disc syndrome 
is assigned a noncompensable rating when it postoperative, 
cured.  A 10 percent evaluation is assigned when it is mild.  
Moderate symptoms with recurring attacks of pain are assigned 
a 20 percent evaluation.  Severe symptoms, with recurring 
attacks and intermittent relief are assigned a 40 percent 
evaluation.  Pronounced symptoms, that are persistent and 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief are assigned a 60 
percent evaluation.  The maximum evaluation available under 
Diagnostic Code 5293 is 60 percent.

The RO has also evaluated the veterans back disorder 
pursuant to the criteria of Diagnostic Code 5295, which 
provides for the evaluation of lumbosacral strain.  With 
characteristic pain on motion, a rating of 10 percent is 
provided.  With muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in a standing position, 
a rating of 20 percent is provided.  When severe with listing 
of the whole spine to opposite side, positive Goldthwait's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of the joint space, or some of 
the above with abnormal mobility on forced motion, a rating 
of 40 percent is provided.

The provisions of 38 C.F.R. § 4.14 preclude the assignment of 
separate ratings for the same manifestations under different 
diagnoses.  The critical element is that none of the 
symptomatology for any of the conditions is duplicative of or 
overlapping with the symptomatology of the other conditions.  
Esteban v. Brown, 6 Vet. App. 259, 261-262 (1994).  In this 
regard, the Board notes that separate disability ratings have 
been assigned for degenerative osteoarthritis of both 
shoulder, hips and hands.  Consequently, the Board is not 
required to consider whether a separate disability rating is 
in order for neurologic symptomatology of the lower 
extremities pursuant to the Courts holding in Bierman v. 
Brown, 6 Vet. App. 125, 131 (1994).

The RO has assigned a 40 percent disability rating for the 
veterans degenerative joint disease.  This is the maximum 
disability rating available under both Diagnostic Codes 5292 
and 5295.  

With regard to Diagnostic Code 5293, the Board notes that 
while there is no specific finding of sciatic neuropathy, 
there is medical evidence of neurological involvement.  For 
instance, the veteran was diagnosed with left radiculopathy 
at L4, L5, and S1 at the June 1996 VA peripheral nerves 
examination.  Additionally, the November 1996 records from 
the Makati Medical Center which showed denervation of the 
left paraspinal at L5-S1, possible denervation at L4, and 
that these findings were consistent with radiculopathy at 
these levels.  There is also medical evidence of muscle spasm 
and tenderness on objective determination, as well as the 
veterans report of daily, incapacitating pain lasting from 3 
to 4 hours.  As these symptoms occur on a daily basis, and 
there is evidence of neurological involvement, the Board is 
of the opinion that the veterans degenerative joint disease 
more nearly approximates the criteria for the next higher 
disability rating of 60 percent under Diagnostic Code 5293.  
See 38 C.F.R. §§ 4.3, 4.7.  

The Board notes that there is medical evidence showing that 
the veterans arthritis, including the degenerative joint 
disease of the lumbar spine, does interfere with his 
employment.  However, the Board also finds that the current 
evaluation contemplates the symptomatology and resulting 
impairment demonstrated in the medical evidence of record.  
Consequently, the Board concurs with the RO that there are no 
unusual or exceptional factors, including frequent periods of 
hospitalization, to warrant an extra-schedular rating under 
the provisions of 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to a disability rating in excess of 60 percent 
for diabetes mellitus is denied.

A disability rating of 60 percent for degenerative joint 
disease of the lumbar spine is granted, subject to 
regulations governing the payment of monetary benefits.



		
	Gary L. Gick
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
